Title: To James Madison from John and Isaac Laurence and Others, 14 January 1803 (Abstract)
From: Laurence, John,Laurence, Isaac
To: Madison, James


14 January 1803, New York. “On the 20th Jany. last we stated to you the circumstances respecting the capture of the schooner Nymph … by a Spanish Privateer & enclosed you copy of T. Pickering Esqrs. letter of the 24th Jany. 1800 & J. Marshall Esqrs. of the 8th. Feby 1801, on the subject, since which we were favored with your letter of the 26th Jany last informing us that the Subject of Spanish captures had been committed to … Mr. Pinckney, who was instructed to press for compensation. A considerable time having elapsed, without having received further information we again take the liberty of soliciting your attention … & the favour of you to inform us whether there is a probability that any measures will speedily be pursued relative thereto & … as to what may be necessary to be done on our part.”
 

   
   Tr (DNA: RG 76, Spain, Treaty of 1819, Disallowed Claims, vol. 39). 1 p. Unsigned; correspondent assigned on the basis of internal evidence.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:413.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:423.




   
   On 24 Jan. 1803 Wagner replied that JM had directed him to state that Pinckney’s negotiations had resulted in a treaty “now depending for ratification,” which provided for a board of commissioners “with power to examine the claims upon Spain, which are designated by a general description such as will no doubt include yours” (DNA: RG 59, DL, vol. 14).


